996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.STATE OF ARKANSAS, Appellee,v.Earl DOTSON, Appellant.
No. 92-3919.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 11, 1993.Filed:  June 21, 1993.

Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Earl Dotson appeals the district court's1 order remanding the State of Arkansas' civil action against him to state court for lack of federal jurisdiction.


2
Dotson sought to remove the State's action to federal court more than a year after he was initially served with the complaint and summons.  He alleged he could not enforce his rights in state court because the state judges were unconstitutionally and illegally elected and because of his race.


3
Citing  Doe v. Berry, 967 F.2d 1255 (8th Cir. 1992) per curiam), cert. denied, 113 S. Ct. 1258 (1993), the district court ruled that remand was proper because the requirements for removal under 28 U.S.C. § 1443 were not satisfied.  For the reasons given by the district court, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, Senior United States District Judge for the Eastern District of Arkansas